DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/258246 February 8, 2021, in which Claims 2-13 and 15-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-13 and 15-20 are pending, of which Claims 2-13 and 15-20 are allowed.

Allowable Subject Matter
Claims 2-13 and 15-20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims are renumbered as Claims 1-18.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “in response to experiencing a loss of data at a first track of a source volume, determining whether a copy of the lost data has been stored at a second track of a target volume, wherein the source and target volumes share a point-in-time copy relationship; the point-in-time copy relationship is an incremental flash copy relationship between the source and the target that is stored on a same machine”, in Claims 6, 8 and 15; in conjunction with all  are hereby allowed.
From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
DAIN et al. (U.S. Patent Application Publication No. 2016/0203055), hereinafter “DAIN.”  DAIN was cited on PTO-892 filed 2/24/2021.
	DAIN: ¶ 27 teaches the present invention monitors changes in a multi-RAID configuration to metadata of a source production volume in a source RAID, since taking a most recent FlashCopy (FC) backup on the source production volume, stores incremental copies of the metadata on a target production volume in an target RAID, and creates the incremental FC backup of the metadata periodically or if the monitored changes exceed a change rate threshold.

	Although conceptually similar to the claimed invention of the instant application, DAIN does not teach an incremental flash copy relationship on a same machine.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kashi Visvanathan et al. (U.S. Patent Application Publication No. 2019/0220198); teaches an archive management agent can employ various techniques for backing up data set to, and restoring data set from, cloud/object storage in a manner that solves many of the problems presented by these tasks.  In one set of embodiments, archive management agent can receive incremental point-in-time images (i.e., snapshots) of data set from data source, package each snapshot into an efficient object format comprising one or more new data objects and one or more new metadata objects, and upload the objects in a streaming fashion to cloud/object storage.  With this object format and upload process, archive management agent can minimize the amount of space needed on cloud/object storage for storing the archived data, avoid overwriting existing objects in storage (and thereby avoid the issues associated with eventual consistency), and keep the resource overhead on client system needed for uploading relatively low.
Stringham et al. (U.S. Patent No. US 9,535,907); teaches the backup application performs a variety of functions including snapshot and backup generation.  Periodically, the backup application takes snapshots of the shared storage device.  A snapshot is a point-in-time copy of the data stored on the shared storage device.  After the snapshot is taken, the backup application periodically generates backups from these snapshots.  A backup is an additional copy of data that is used to restore an original copy of data after a data loss event.  Examples of data loss events include .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114